Per Curiam.
This' was an action for a mandamus to compel the police and fire pension commission of Trenton to place the name of relator, J. Wallace Hoff, upon the roll of members entitled to the benefit of the fund created by chapter 160. Pamph. L. 1920, p. 324. He died pendente Hie, and his administratrix has been substituted as relator. The pleadings were properly molded and judgment for a peremptory writ was awarded, and has been brought here by appeal.
The Supreme Court in a per curiam held that a peremptory writ should issue, concluding that the case was governed by Van Horn v. Donnelly, 96 N. J. L. 345, which has recently been affirmed in this court, post p. 909. We think this a correct disposition of the case at bar and that the judgment under review should be affirmed, for the reasons stated in the opinion of the Supreme Court.
Let the judgment be affirmed.
For affirmance — Ti-ie Chancellor, Ci-iiee Justice, Trenchard, Parker, Bergen, Minturn, White, Heppenheimer, Ackerson, Van Buskirk, JJ. 10.
For reversal — None.